DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-24 are pending.

Priority
Acknowledgement is made of applicant’s claim for priority based on a provisional application, 62/934,935, filed on 11/13/2019. 

Drawings
The Drawings filed on 17 April 2020 have been acknowledged. 

Specification
The specification have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner finds the title of the invention, “SYSTEM AND METHOD FOR EXECUTABLE OBJECTS IN DISTRIBUTED OBJECT STORAGE SYSTEM”, does not sufficiently describe the informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a)”.

Applicant is reminded of the proper content of an abstract of the disclosure. The abstract of the disclosure is objected to because the abstract merely repeats information disclosed within the claim language. The form and legal phraseology often used in patent claims should be avoided. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 


Examiner Remarks
The claim set has not been checked for all possible formal issues. Applicant is encouraged to review the entire claim set to identify any drafting oversights that may prompt claim objections and/or 35 USC § 112(b) rejections. Applicant’s cooperation is 


Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 1/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-24 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step
Analysis (representative claim 1)
1: Statutory Category?
Yes. The apparatus, as claimed in claim 1, is directed to a machine.
2A – Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitation of specifying three objects and associating the three objects with each other. This limitation, as drafted, contains functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The concepts recited in representative claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). The examiner notes representative claim 1 can reasonably correlate to mentally identifying and associating specific software, software environments, and data. 
2A – Prong 2: Integrated into a Practical Application?
No. The claim recites additional elements such as a processor and an executable. These limitations are recited at a high level of generality (i.e., as a general means of gathering, associating, and displaying data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the composite object constructed to define the associate the executable, the environment, and the data is also recited at a high level of generality, and merely bundles each object together. Each of the additional limitation is no more than mere instructions to apply the exception using a generically claimed computer components. The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. Under the 2019 PEG, a conclusion on whether the claim recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Here, the elements in Step 2A, are quite similar to cases courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356;  For these reasons, there is no inventive concept in the claim, 
and thus it is ineligible.



Dependent claims 2-8, 10-16, and 18-24 do not aid in the eligibility of the respective independent claims. 
Claim 2 further specifies storing the composite object. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 10 recite substantially the same limitations as claim 2. For the same reasons, claim 10 is ineligible. 
Claim 18 recite substantially the same limitations as claim 2. For the same reasons, claim 18 is ineligible. 
Claim 3 further specifies write the composite object to a database and scan the database for the composite object. This can generally be described as linking of the judicial exception to a particular technological environment, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 11 recite substantially the same limitations as claim 3. For the same reasons, claim 11 is ineligible. 
Claim 19 recite substantially the same limitations as claim 3. For the same reasons, claim 19 is ineligible. 

Claim 12 recite substantially the same limitations as claim 4. For the same reasons, claim 12 is ineligible. 
Claim 20 recite substantially the same limitations as claim 4. For the same reasons, claim 20 is ineligible. 
Claim 5 further specifies how to perform the execution. This can be described as applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 13 recite substantially the same limitations as claim 5. For the same reasons, claim 13 is ineligible. 
Claim 21 recite substantially the same limitations as claim 5. For the same reasons, claim 21 is ineligible. 
Claim 6 further specifies determine a number of retries for processing. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 14 recite substantially the same limitations as claim 6. For the same reasons, claim 14 is ineligible. 

Claim 7 further specifies closing the composite object and triggering at least one scan of the database including the composite object. This can be described as applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 15 recite substantially the same limitations as claim 7. For the same reasons, claim 15 is ineligible. 
Claim 23 recite substantially the same limitations as claim 7. For the same reasons, claim 23 is ineligible. 
Claim 8 further specifies incorporating a key as part of each object. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 16 recite substantially the same limitations as claim 8. For the same reasons, claim 16 is ineligible. 
Claim 24 recite substantially the same limitations as claim 8. For the same reasons, claim 24 is ineligible. 
Thus, dependent claims 2-8, 10-16, and 18-24 are also ineligible. 


Allowable Subject Matter
Claims 1-24 are could be allowable should the 35 USC § 101 rejection set forth in this Office action be overcome and should applicant significantly amend at least the base claims to clearly indicate an improvement to computing technology such as the functioning of a computer or any other technology or technical field. Such improvement must be explicitly and/or inherently apparent from the claim language. Further, allowability is contingent upon further consideration of Applicant’s response, in combination with the discovery of pertinent art (by Examiner or Applicant) upon conducting a further search.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record consist of US Patent Application Publication 20190347127 to Coady et al. Coady et al discloses much of the base claim in at least ¶ [0051]. Coady et al discloses container building module may build a plurality of container images in view of the set of candidate processes determined by candidate determination module. Container building module may identify computer code associated with one of or more of the candidate processes. Computer code may include any code associated with one or more of the processes and may include source code, executable code, other code, or a combination thereof … The executable code may include machine-readable code that can be directly executed by a machine or indirectly executed by a machine (e.g., intermediate code). Coady et al does not explicitly . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20190347127 (Coady et al) discloses receiving data of a virtual machine, the data indicating a set of processes executed by the virtual machine; analyzing the set of processes to determine a set of candidate processes for building a plurality of container images; building the plurality of container images in view of the set of candidate processes and the data of the virtual machine.
US PGPub 20170083588 (Lang et al) discloses this architecture requires a preconfigured set of database nodes; can only fulfill queries that utilize MapReduce processing; and may be slowed down by materializing partial results to storage. Instead, distributed query processing can be achieved by choosing a node for various portions of the query, and generating customized code for the node that only performs the query portion that is allocated to the node.
US PGPub 20160162320 (Singh et al) discloses the task definition indicates at least a location from which one or more software image can be obtained and information usable to determine an amount of resources to allocate to one or more software containers for the one or more software image … the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        5/22/2021